SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 9, 2013 WOLVERINE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35034 27-39390161 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(989) 631-4280 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On December 9, 2013, the Board of Directors of Wolverine Bancorp, Inc. (the “Company”) declared a special cash dividend on the Company’s common stock of $0.40 per share. The dividend will be payable to stockholders of record as of December 20, 2013 and is expected to be paid on or about December 27, 2013. A copy of the press release dated December 10, 2013 giving details associated with the dividend is attached as Exhibit 99 to this report. Item 8.01.Other Events. On December 9, 2013, the Board of Directors of the Company authorized an increase in the number of shares that may be repurchased pursuant to the Company’s current stock repurchase plan. Under the expanded repurchase plan, the Company is authorized to repurchase an additional 119,167 shares, representing approximately 5.0% of the Company’s issued and outstanding shares of common stock as of December 9, 2013.In December 2012, the Company authorized the repurchase of 122,954 shares of its common stock, approximately 60% of which have been repurchased as of December 9, 2013. The authorization permits shares to be repurchased in open market or negotiated transactions, and pursuant to any trading plan that may be adopted in accordance with Rule 10b5-1 of the Securities and Exchange Commission.The authorization will be utilized at management’s discretion, subject to the limitations set forth in Rule 10b-18 of the Securities and Exchange Commission and other applicable legal requirements, and to price and other internal limitations established by the Board. The authorization does not obligate the Company to purchase any particular number of shares. Share repurchases will be funded from available working capital, supplemented if deemed necessary or desirable with dividends from the Company’s principal subsidiary that will be subject to regulatory approval or non-objection. The timing of the repurchases will depend on certain factors, including but not limited to, market conditions and prices, the Company’s liquidity requirements and alternative uses of capital.The stock repurchase program may be carried out through open-market purchases, block trades, and in negotiated private transactions from time to time. The authorization may be suspended, terminated or modified for any reason, including market conditions, the cost of repurchasing shares, the availability of alternative investment opportunities, liquidity, and other factors deemed appropriate. A copy of the press release dated December 10, 2013 giving details associated with the stock repurchase is attached as Exhibit 99 to this report. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired.Not Applicable. (b) Pro Forma Financial Information.Not Applicable. (c) Shell Company Transactions.Not Applicable. (d) Exhibits. Exhibit No.Description 99Press Release, dated December 10, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WOLVERINE BANCORP, INC. DATE: December 10, 2013 By: /s/ Rick A. Rosinski Rick A. Rosinski Chief Operating Officer
